Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS For the six months ended June 30, 2011 This management’s discussion and analysis (“MD&A”) of financial conditions and results of operations should be read in conjunction with the unaudited interim consolidated financial statements of Penn West Petroleum Ltd. (“Penn West”, “We”, “Us”, “Our” or the “Company”) for the six months ended June 30, 2011 and the audited consolidated financial statements and MD&A for the year ended December 31, 2010. The date of this MD&A is August 9, 2011. On January 1, 2011, we completed our plan of arrangement under which Penn West converted from an income trust to a corporation, operating under the trade name of Penn West Exploration. Prior to this date, the consolidated financial results were presented as an income trust, Penn West’s former legal structure, as at and for the year ended December 31, 2010. In the first quarter of 2011, we completed our change to International Financial Reporting Standards (“IFRS”) from Canadian Generally Accepted Accounting Principles (“previous GAAP”). Our previously reported consolidated financial statements were adjusted to be in compliance with IFRS on January 1, 2010, the “date of adoption”. Previously reported results and balances subsequent to the date of adoption have been restated to IFRS. All dollar amounts contained in this MD&A are expressed in millions of Canadian dollars unless otherwise noted. Please refer to our disclaimer on forward-looking statements at the end of the MD&A. Barrels of oil equivalent (“boe”) may be misleading, particularly if used in isolation. A boe conversion ratio of six thousand cubic feet of natural gas to one barrel of crude oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. Non-GAAP measures including funds flow, funds flow per share-basic, funds flow per share-diluted, netback and payout ratio included in this MD&A are not defined nor have a standardized meaning prescribed by IFRS or previous GAAP; accordingly, they may not be comparable to similar measures provided by other issuers. Funds flow is cash flow from operating activities before changes in non-cash working capital and decommissioning expenditures. Funds flow is used to assess our ability to fund dividend and planned capital programs. See below for reconciliations of funds flow to its nearest measure prescribed by GAAP. Netback is a per-unit-of-production measure of operating margin used in capital allocation decisions and to economically rank projects. Operating margin is calculated as revenue less royalties, operating costs and transportation costs and is used for similar purposes to netback. Payout ratio is calculated as dividends paid divided by funds flow and is used to assess the adequacy of funds flow retained to finance capital programs. Calculation of Funds Flow Three months ended June 30 Six months ended June 30 (millions, except per share amounts) Cash flow from operating activities $ Increase in non-cash working capital 17 5 Decommissioning expenditures 8 12 28 27 Funds flow $ Basic per share $ Diluted per share $ 2 Second Quarter Highlights • Funds flow for the second quarter increased to $396 million compared to $269 million in the second quarter of 2010. The increase was mainly due to an increase in our weighting of light-oil production and higher crude oil prices which more than offset fire, flood and facility shut-in impacts. • Net income was $271 million compared to $745 million in the second quarter of 2010. Net income in 2011 was impacted by higher revenues and gains on both unrealized risk management items and property dispositions. The comparative 2010 figure included an after-tax gain of $572 million on the formation of the Peace River Oil Partnership. • Production averaged 156,107 boe per day and was weighted 63 percent to liquids and 37 percent to natural gas in the second quarter of 2011 compared to 163,700 boe per day with 59 percent liquids and 41 percent natural gas in the second quarter of 2010. Production during the second quarter of 2011 was reduced by an average of approximately 13,000 boe per day from forest fires in the Slave Lake area of Northern Alberta, flooding in the Waskada area of Southwestern Manitoba and third-party facility outages. • Excluding the adverse impact of temporary interruptions encountered during the second quarter, light oil and NGL volumes grew by 19 percent over the last year. Approximately 66 percent of our 2011 production capability is weighted to oil and liquids. • Capital expenditures, net, totalled $285 million compared to $231 million in the second quarter of 2010. Proceeds on net property dispositions were $15 million in the second quarter of 2011 compared to $94 million of net property acquisitions in the second quarter of 2010. • Netback was $32.60 per boe in the second quarter of 2011 compared to $23.52 per boe in the second quarter of 2010. The increase resulted primarily from higher oil prices. 2011 Year-to-date Highlights • Funds flow for the first six months of 2011 was $752 million compared to $613 million for the first six months of 2010. The increase was due to higher revenues as a result of higher liquids production and stronger crude oil prices. • Net income was $562 million compared to $843 million in 2010 that included the $572 million after-tax gain on the set-up of the Peace River Oil Partnership. • Production averaged 161,093 boe per day and was weighted 63 percent to oil and 37 percent to natural gas. • At our production capacity, our weighting to oil and liquids for the first six months of 2011 was 64 percent of average production. • Capital expenditures, net, totalled $777 million compared to $494 million for the first six months of 2010. Proceeds on net property dispositions were $95 million in the first six months of 2011 compared to $538 million for the comparable period in 2010. • Netback was $31.03 per boe compared to $25.92 per boe in 2010. 2 Quarterly Financial Summary (millions, except per share and production amounts) (unaudited) June 30 Mar. 31 Dec. 31 Sep. 30 June 30 Mar. 31 Dec. 31 Sep. 30 Three months ended Gross revenues (1) $ Funds flow Basic per share Diluted per share (2) Net income (loss) (2) ) 98 ) 7 Basic per share (2) ) ) Diluted per share (2) ) ) Dividends declared Per share $ Production Liquids (bbls/d) (3) Natural gas (mmcf/d) Total (boe/d) Gross revenues include realized gains and losses on commodity contracts. Comparative 2010 net income (loss) and per share amounts and funds flow - diluted per share are presented under IFRS. Comparative 2009 periods are presented under previous GAAP. Includes crude oil and natural gas liquids. Commodity Markets Supply concerns including the Libyan conflict and other political tensions in Africa and the Middle East resulted in crude oil prices generally rising until the start of the second quarter. During the second quarter the focus on these supply issues subsided and shifted toward concerns about the pace of the economic recovery along with sovereign debt concerns. While oil prices remain relatively strong, these shifts in market focus and the announcement of releases from the Strategic Petroleum Reserve led to oil prices retreating from their recent highs as the quarter progressed. Signs of reduced demand are appearing in the U.S. and Europe while the developing economies of the world appear to be more resilient to higher oil prices. In Japan, the earthquake and tsunami that occurred towards the end of the first quarter was thought to initially reduce the economic growth outlook; however, this could vary once the reconstruction phase gains momentum. Continued economic concerns including the sovereign debt of several European countries, the U.S. debt ceiling issue, the effect on energy demand as a result of related austerity measures, and the subsequent U.S. credit downgrade could affect market confidence in the second half of the year potentially lowering demand for energy products. North American natural gas markets continue to be over-supplied as drilling activity in the United States, particularly for liquids-rich shale gas, continues at a pace in excess of what is required to maintain market balance. Drilling activity may subside in "dry" shale gas areas as fewer companies are expected to drill to retain leases and less attractive hedging opportunities are available to producers due to the contraction of forward natural gas price curves. We expect drilling activity to remain stable in shale gas areas with high liquids content as these plays typically remain economic at lower natural gas prices. Crude Oil In the second quarter, WTI crude oil prices averaged US$102.55 per barrel compared to US$94.25 per barrel in the first quarter of 2011 and US$77.99 per barrel for the second quarter of 2010. Western Canadian producers encountered a number of pipeline failures during the second quarter that interrupted deliveries to markets. Above average seasonal road bans and exceptional spring flooding and wildfires, which resulted in power losses, also impacted crude oil deliveries. Despite these disruptions, the pricing differential for most Canadian crude oils to WTI narrowed during the quarter. Higher WTI prices combined with narrower pricing differentials resulted in us realizing a higher corporate price than in the first quarter despite appreciation in the Canadian dollar. 2 Our average liquids price in the second quarter of 2011, before the impact of the realized portion of risk management, was $90.29 per barrel compared to $76.98 per barrel in the first quarter of 2011 and $65.63 per barrel for the second quarter of 2010. Currently, we have 41,000 barrels per day of our 2011 crude oil production hedged between US$79.98 per barrel and US$96.39 per barrel and 35,000 barrels per day of our 2012 production between US$86.00 per barrel and US$109.72 per barrel. Natural Gas In the second quarter of 2011, the AECO Monthly Index averaged $3.74 per mcf compared to $3.77 per mcf in the first quarter of 2011 and $3.86 per mcf for the second quarter of 2010. Natural gas demand benefited from a severe and lengthy winter season that has drawn down surplus inventory levels and reduced concerns about potential excess inventory levels at the end of this summer injection season. Our corporate average natural gas price in the second quarter of 2011, before the impact of the realized portion of risk management, was $4.06 per mcf compared to $3.79 per mcf in the first quarter of 2011 and $3.83 per mcf in the second quarter of 2010. We currently have 50,000 mcf per day of our 2012 natural gas production hedged at an average price of $4.30 per mcf. Business Strategy In the first half of 2011, we significantly increased our pace of development, concentrating on our large-scale light-oil properties throughout the Cardium, Northern Carbonates, Spearfish (Waskada) and the Colorado (Viking). During the second half of 2011, our plan is to continue to focus on these light-oil properties and increase our capital program to move further into the appraisal and development phases across these plays. With our inventory of over 10,000 drilling locations, our significant asset base throughout western Canada and the application of horizontal multi-stage fracture technology, we believe we have a considerable number of growth opportunities. We continuously evaluate the results of our capital programs and assess areas where the rate of development may be economically increased. RESULTS OF OPERATIONS Production Three months ended June 30 Six months ended June 30 Daily production % change % change Light oil and NGL (bbls/d) 4 9 Heavy oil (bbls/d) (1
